           IN THE UNITED STATES DISTRICT COURT FOR THE
                  EASTERN DISTRICT OF OKLAHOMA

MARCUS L. CARGLE,

                            Plaintiff,

v.                                                       No. CIV 19-115-RAW-SPS

JAMES A. YATES, et al.,

                            Defendants.

                                OPINION AND ORDER

       Plaintiff Marcus L. Cargle, a pro se state prisoner incarcerated at Davis Correctional

Facility (DCF) in Holdenville , Oklahoma, has filed this civil rights complaint pursuant to

42 U.S.C. ' 1983, seeking relief for alleged constitutional violations at that facility (Dkt.

1). The defendants are DCF Warden James A. Yates; FNU Brown Chief of Security; and

three case managers: FNU Barry, FNU Bransfield, and FNU Worsham.

       Plaintiff alleges that on December 26, 2018, he and his cellmate Everett Gillum

were notified they were to be moved from the Fox Bravo segregation unit for failing their

urinalysis testing.   While on lock-down awaiting transport, they were Aaccosted@ by

another prisoner who told them that upon their arrival in the segregation unit, they would

receive a package with delivery instructions.

       When Correctional Officer York delivered Plaintiff=s and Gillum=s property the next

day, York instructed them to Alook inside the mattress.@ Upon inspection of the mattress,

Plaintiff and Gillum discovered three cell phones and 1/2 pound of marijuana in a package.

Plaintiff claims that on January 3, 2019, while being escorted to the showers, he and Gillum
were instructed to traffic the contraband so it would reach its destination. Upon returning

to the cells, Correctional Officer Hobbs attempted to retrieve the contraband from Gillum,

who had hidden it under his T-shirt. Hobbs dropped the package and forced Gillum to the

ground. Hobbs then took the package and Aparaded@ it as contraband.

       Plaintiff further claims he and Gillum have received numerous threats when general-

population prisoners are brought to segregation. Both are concerned for their safety at

DCF, because when they eventually are returned to the general population, they will be

exposed to the people who were expecting the staff-assisted contraband delivery.

       Plaintiff is requesting relief in the form of an injunction requiring Plaintiff=s and

Gillum=s transfer from DCF while these issues are in litigation. He also requests $650.00

to cover their litigation fees and medical expenses.

       After review of the complaint, the Court finds Plaintiff must file an amended civil

rights complaint on the Court=s form, as set forth below.

Screening/Dismissal Standards

       Federal courts must engage in a preliminary screening of cases in which prisoners

seek redress from a governmental entity or officer or employee of a governmental entity.

28 U.S.C. ' 1915A(a). The Court must identify any cognizable claims and dismiss any

claims which are frivolous, malicious, fail to state a claim upon which relief may be

granted, or seek monetary relief from a defendant who is immune from such relief. 28

U.S.C. ' 1915A(b); 28 U.S.C. ' 1915(e)(2)(B).


                                             2
       The pleading standard for all civil actions was articulated in Bell Atl. Corp. v.

Twombly, 550 U.S. 544 (2007). See Ashcroft v. Iqbal, 556 U.S. 662, 684 (2009). To

avoid dismissal for failure to state a claim under Fed. R. Civ. P. 12(b)(6), a complaint must

present factual allegations, assumed to be true, that Araise a right to relief above the

speculative level.@ Twombly, 550 U.S. at 555. The complaint must contain Aenough facts

to state a claim to relief that is plausible on its face.@ Id. at 570. A court must accept all

the well-pleaded allegations of the complaint as true, even if doubtful in fact, and must

construe the allegations in the light most favorable to the plaintiff. Id. at 555-56. ASo,

when the allegations in a complaint, however true, could not raise a claim of entitlement to

relief,@ the cause of action should be dismissed. Id. at 558. The Court applies the same

standard of review for dismissals under 28 U.S.C. ' 1915(e)(2)(B)(ii) that is employed for

Fed. R. Civ. P. 12(b)(6) motions to dismiss for failure to state a claim. Kay v. Bemis, 500

F.3d 1214, 1217-18 (10th Cir. 2007).

       A pro se plaintiff=s complaint must be broadly construed under this standard.

Erickson v. Pardus, 551 U.S. 89, 94 (2007); Haines v. Kerner, 404 U.S. 519, 520 (1972).

The generous construction to be given to the pro se litigant=s allegations, however, Adoes

not relieve the plaintiff of the burden of alleging sufficient facts on which a recognized

legal claim could be based.@ Hall v. Bellmon, 935 F.2d 1106, 1110 (10th Cir. 1991).

Notwithstanding a pro se plaintiff=s various mistakes or misunderstandings of legal

doctrines or procedural requirements, Aif a court can reasonably read the pleadings to state


                                              3
a valid claim on which the plaintiff could prevail, it should do so . . . .@ Id. A reviewing

court need not accept Amere conclusions characterizing pleaded facts.@ Bryson v. City of

Edmond, 905 F.2d 1386, 1390 (10th Cir. 1990). AWhile a complaint attacked by a Rule

12(b)(6) motion to dismiss does not need detailed factual allegations, a plaintiff=s

obligation to provide the grounds of his entitlement to relief requires more than labels and

conclusions, and a formulaic recitation of the elements of a cause of action will not do.@

Twombly, 550 U.S. at 555 (quotations and citations omitted). The court Awill not supply

additional factual allegations to round out a plaintiff=s complaint or construct a legal theory

on a plaintiff=s behalf.@ Whitney v. New Mexico, 113 F.3d 1170, 1173-74 (10th Cir. 1997).

Amended Complaint

       Within twenty-one (21) days of the entry of this Order, Plaintiff must file an

amended complaint on the Court=s form. The amended complaint must set forth the full

name of each person he is suing under 42 U.S.C. ' 1983. Plaintiff is responsible for

providing sufficient information for service of process. See Lee v. Armontrout, 991 F.2d

487, 489 (8th Cir. 1993) (plaintiff proceeding in forma pauperis and pro se had

responsibility to provide correct names and proper addresses for service of process).

       Plaintiff must provide a short and plain statement of when and how each named

defendant violated his constitutional rights and showing Plaintiff is entitled to relief from

each named defendant. See Fed. R. Civ. P. 8(a). He also shall identify a specific

constitutional basis for each claim. See id. He is admonished that simply alleging that a


                                              4
defendant is an employee or supervisor of a state agency is inadequate to state a claim.

Plaintiff must go further and state how the named defendant=s personal participation

violated his constitutional rights. Furthermore, the Court will only consider claims Abased

upon the violation of a plaintiff=s personal rights, and not the rights of someone else.@

Archuleta v. McShan, 897 F.2d 495, 497 (10th Cir. 1990). Therefore, no claims by Everett

Gillum may be presented in the amended complaint.

       Plaintiff further is advised that with respect to his request for a transfer to another

facility, it is well settled that there is no constitutional right to incarceration in a particular

correctional facility. Olim v. Wakinekona, 461 U.S. 238, 245 (1983). Thus, the Court

cannot grant Plaintiff a transfer to a different prison.

       The amended complaint must include all claims and supporting material to be

considered by the Court. It must be complete in itself, including exhibits, and may not

reference or attempt to incorporate material from the original complaint or exhibits. An

amended complaint supersedes the original complaint and renders the original complaint

of no legal effect. See Miller v. Glanz, 948 F.2d 1562, 1565 (10th Cir. 1991); Gilles v.

United States, 906 F.2d 1386, 1389 (10th Cir. 1990). See also Local Civil Rule 9.2(c).

Pursuant to Local Civil Rule 5.2(a), the amended complaint must be clearly legible, and

only one side of the paper may be used.

       The Court Clerk is directed to send Plaintiff the proper form for filing an amended

complaint. If Plaintiff fails to file an amended complaint in accordance with this Order,


                                                5
this action shall be dismissed for failure to state a claim upon which relief may be granted.

       ACCORDINGLY, Plaintiff is directed to file within twenty-one (21) days an

amended complaint on the Court=s form as directed in this Order. The Court Clerk is

directed to send Plaintiff a copy of the form for filing an amended civil rights complaint in

this Court. Failure to comply with this Order will result in dismissal of this action without

further notice.

       IT IS SO ORDERED this 6th day of May 2019.




                                             6
